Citation Nr: 1119986	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-31 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1952 to November 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

The Veteran was scheduled for a hearing before a Veterans Law Judge in October 2009; however, he failed to appear for that hearing and, without a statement of good cause for failing to appear, the request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was initially before the Board in December 2009, at which time it was remanded for further development, to include arranging for a VA examination of the Veteran's back.  Unfortunately, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was initially scheduled for an examination at the McAllen Outpatient Clinic.  The file was transferred to that facility in March 2010.  However, upon receipt and review of the claims file, that facility indicated that it was unable to perform the requested examination.  Such was duly noted in the claims file, and the examination was cancelled in April 2010.  

At that time, the Veteran was notified that he was going to be rescheduled for an examination at the San Antonio VA Medical Center.  He stated in an April 2010 report of contact that he could not travel to San Antonio due to his disabilities.  Specifically, he could not endure the ambulance ride because the bed was too narrow, and he was too sick.  The Veteran instead requested a fee basis (QTC) examination, which would be closer to him.  

In an August 2010 Notification of Cancellation for a QTC medical examination, it appears that the Veteran was going to be scheduled for an examination with QTC but that such was cancelled, apparently because QTC was not equipped to undertake orthopedic examination.  The notification indicated that the case "should not have gone to QTC." 

The Veteran was notified in a November 22, 2010, letter that "due to the status of [his] claim" VA was unable to schedule his examination at QTC.  The file documents that the Veteran reiterated his request for a QTC examination because he could not travel to San Antonio.

The RO then transferred the claims file to two doctors at the San Antonio VA Medical Center in November 2010 and December 2010 to obtain opinions based on the medical history as to whether the Veteran's peripheral neuropathy was associated with his lumbar spine disability, as well as to assess the current severity of the lumbar spine disability.  

However, given the absence of a physical examination, the VA neurologist was unable to opine as to the etiology of the peripheral neuropathy.  Moreover, the file review could not exhibit the current disability picturing relating to the Veteran's low back.

First, the Board notes that the Veteran did not fail to report to any of these examinations, but merely stated that he wished to be rescheduled and would prefer a QTC examination because he could not travel to San Antonio.  His request is not unreasonable given his age and disabilities, particularly his noted inability to get to San Antonio in an ambulance.  Moreover, the record remains unclear as to why a QTC examination is not possible here.  The correspondence of record references the "status of (the) claim" as the reason an examination is not possible, but this is deemed an insufficient explanation for an inability to conduct the examination.

If the QTC center for examinations close to the Veteran is unable to perform the examination, then that should be explicitly noted in a memorandum.  Thus, either the examination should be performed or the RO/AMC needs to more fully explain, in detail, their reasons for not providing a QTC examination if such an examination still cannot be provided.  

Since the Veteran did not fail to report to any scheduled examination, the Board finds that 38 C.F.R. § 3.655 is not applicable in this case at this time and thus bars the Board from proceeding to adjudication based on the evidence of record.  

Consequently, VA has failed to fulfill its duty to assist the Veteran and failed to fully comply with a Board remand order.  Thus, the Board must remand this case again in order for VA to fully comply with the Board's prior remand and to fulfill the duty to assist the Veteran in this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Finally, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain relevant VA treatment records from the Harlingen Outpatient Clinic, San Antonio VA Medical Center, and any other VA medical facility which may have treated the Veteran, since October 2009 and associate those documents with the claims file.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA orthopedic and neurologic examination in order to determine the current nature and severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.  

The VA examiner should conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement should be noted.  The examiner should also specifically comment on the following:

(a) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

(b) Whether the Veteran has intervertebral disc syndrome, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

The examiner should also conduct a full neurologic test and such should be reported in detail.  After that neurologic testing, the examiner should opine whether the Veteran has any radiculopathy or neuropathy of lower extremities, and if so, whether such is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to his lumbar spine disability.  

Also following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, to include his lumbar spine and pes planus disabilities either alone, or together, are sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  In the event that the Veteran cannot be scheduled for a QTC medical examination, a VA examination, or an examination with some other VA-contracted appropriately-qualified medical professional close to his residence, VA should work with he and his representative to arrange for an examination with a qualified private physician close to the Veteran-if he so desires-to include faxing the appropriate VA examination worksheets to that private examiner in order to ensure a fully adequate examination is procured.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation in excess of 20 percent for a lumbar spine disability and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



